DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/28/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 7-8, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “cooling element comprises a bottom section which constitutes a bottom of the cylindrical cavity and the electrically insulating outer lining of the electric conductor has a direct mechanical contact with the bottom section” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 7-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear how “distances” exist between “a wall of the cylindrical cavity to different ones of the portions of the at least one electric conductor” in lines 12-14 while the “electrically insulating outer lining of the at least one electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element” in lines 21-23.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom et al. (U.S. PG. Pub. No. 2011/0215891 A1) in view of Abe et al. (U.S. PG. Pub. No. 2001/0030594 A1) and Fernandez et al. (U.S. PG. Pub. No. 6,081,180.
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Sundstrom et al., hereinafter referred to as “Sundstrom,” teaches an inductive device 10 (FIGs. 1 and 2) comprising: 
a toroidal core 20; 
at least one electric conductor (winding conductor 18) wound around the toroidal core and constituting at least one winding 18, portions of the electric conductor on an outer perimeter of the winding being straight (vertically straight) and parallel with an axial direction (circular direction) of the toroidal core; and 
a cooling element 14 constituting a cylindrical cavity 15 containing the toroidal core and the at least one electric conductor so that the axial direction of the toroidal core is parallel with an axial direction of the cylindrical cavity and distances (gap distance between inner surface of cooling element and outer periphery winding conductor 18) from a wall of the cylindrical cavity to different ones of the portions of the at least one electric conductor are substantially equal, 
wherein a cross-sectional shape of the cylindrical cavity is circular, the cross-sectional shape of the cylindrical cavity being in a geometric plane perpendicular to the axial direction of the cylindrical cavity (paras. [0019] and [0039], and [0043])). Sundstrom does not expressly teach
a cross-sectional shape of the at least one electric conductor is substantially rectangular,
wherein an electrically insulating outer lining of the at least one electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element, and
wherein the cooling element comprises a bottom section which constitutes a bottom of the cylindrical cavity and the electrically insulating outer lining of the electric conductor has a direct mechanical contact with the bottom section.
Abe et al., hereinafter referred to as “Abe,” teaches an inductive device (FIGs. 2A, 6A-6B, and 12 or 13A-13B),
wherein a cross-sectional shape of the at least one electric conductor 20 (e.g. FIGs. 6A and 6B) is substantially rectangular,
wherein an electrically insulating outer lining (outer line of “INSULATING FILM” as seen in FIGs. 6A-6B) of the at least one electric conductor (winding conductor 20) has a direct mechanical contact with the wall (inner side wall) of the cylindrical cavity of the cooling element 9 (FIGs. 12 or 13A-13B, at least FIGs. 13A-13B show direct contact between the outer lining of winding 20 and inner wall of cooling element 9), and
wherein the cooling element comprises a bottom section (floor section) which constitutes a bottom of the cylindrical cavity and the electrically insulating outer lining of the electric conductor has a direct mechanical contact with the bottom section (paras. [0058] and [0102]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cross-sectional shape electric conductor and the direct contact of the outer lining and the cooling element as taught by Abe to the inductive device of Sundstrom to provide the required current density and or to improve heat dissipation.
Furthermore, Fernandez et al., hereinafter referred to as “Fernandez,” also teaches an inductive device (e.g. FIG. 1), 
wherein an electrically insulating outer lining of the at least one electric conductor 18 has a direct mechanical contact with the wall 36 of the cylindrical cavity of the cooling element 12 (col. 4, lines 13-18, and lines 56-60). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulating outer lining of the at least one electric conductor has a direct mechanical contact with the wall of the cylindrical cavity of the cooling element as taught by Fernandez to the inductive device of Sundstrom to reduce external dimensions of the cooling element (col. 4, lines 56-60).
With respect to claim 13, Sundstrom in view of Abe and Fernandez teaches the inductive device according to claim 1, wherein the toroidal core comprises ferromagnetic material (Sundstrom, para. [0024]).

10.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom in view of Abe and Fernandez, as applied to claim 1, and further in view of Rippel (U.S. PG. Pub. No. 2010/0127810 A1).
With respect to claim 7, Sundstrom in view of Abe and Fernandez teaches the inductive device according to claim 1. Sundstrom in view of Abe and Fernandez does not expressly teach the cooling element comprises cooling fins.
Ripple teaches an inductive device (FIG. 4), wherein the cooling element 402 comprises cooling fins 404 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling fin as taught by Ripple in FIG. 4 to the inductive device of Sundstrom in view of Abe and Fernandez to further improve heat transfer (para. [0034]).
With respect to claim 11, Sundstrom in view of Abe and Fernandez teaches the inductive device according to claim 1. Sundstrom in view of Abe and Fernandez does not expressly teach the bottom section comprises cooling fins.
Ripple teaches an inductive device (FIG. 4), wherein the bottom section (lower section of cooling element 402) comprises cooling fins 404 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling fin as taught by Ripple to the inductive device of Sundstrom in view of Abe and Fernandez to further improve heat transfer (para. [0034]).

11.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom in view of Abe and Fernandez, as applied to claim 1 above, and further in view of Pal et al. (U.S. Patent No. 8,922,311 B2).
With respect to claim 8, Sundstrom in view of Abe and Fernandez teaches the inductive device according to claim 1. Sundstrom in view of Abe and Fernandez does not expressly teach the cooling element comprises one or more cooling ducts for conducting cooling fluid.
Pal et al., hereinafter referred to as “Pal,” teaches an inductive device 10 (FIG. 2), wherein the cooling element (housing 40 including plate 56) comprises one or more cooling ducts (cooling channels) for conducting cooling fluid (col. 3, lines 3-6, 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling duct as taught by Pal to the inductive device of Sundstrom in view of Abe and Fernandez to improve heat transfer.
With respect to claim 12, Sundstrom in view of Abe and Fernandez teaches the inductive device according to claim 1. Sundstrom in view of Abe and Fernandez does not expressly teach the bottom section comprises one or more cooling ducts for conducting cooling fluid.
Pal teaches an inductive device 10 (FIG. 2), wherein the bottom section 56 comprises one or more cooling ducts (cooling channels) for conducting cooling fluid (col. 3, lines 3-6, 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling duct as taught by Pal to the inductive device of Sundstrom in view of Abe and Fernandez to improve heat transfer.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837